LOCORR INVESTMENT TRUST March 4, 2011 VIA ELECTRONIC TRANSMISSION Mary Cole Counsel Office of Disclosure and Review Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: LoCorr Investment Trust, File Nos. 333-171360, 811-22509 SEC Accession No. 0000894189-11-000965 Dear Ms. Cole: Pursuant to Rule 461 under the Securities Act of 1933, LoCorr Investment Trust (the "Registrant") and Quasar Distributors, LLC (the LoCorr Managed Futures Strategy Fund's principal underwriter/distributor), hereby request that the Commission accelerate the effective date of Pre-Effective Amendment No. 1 to the Registrant's Registration Statement (the "Amendment"), which was filed on March 3, 2011, to March 7, 2011, 8:00 A.M., or the earliest practicable date thereafter.Absent acceleration, the Amendment would not become effective. The Amendment was filed under the Securities Act for the purpose of responding to comments from the SEC staff with respect to registration of shares of the Fund.If you have any questions concerning this request please contact JoAnn Strasser at (513) 352-6725. LoCorr Investment Trust Quasar Distributors, LLC By: /s/ Jon C. Essen By: /s/ Andrew Strnad Name: Jon C. Essen Name:Andrew Strnad Title: Treasurer and Secretary
